Citation Nr: 0309798	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  97-26 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for gout.

2.  Entitlement to service connection for a psychiatric 
condition to include depression as secondary to service-
connected gout.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel
REMAND

The veteran served on active duty from June 1966 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1997 RO rating decision which denied a 
compensable rating for gout and also denied a TDIU rating, as 
well as a July 1997 RO decision which denied service 
connection for a psychiatric disorder.  In June 1998, the RO 
granted an increased rating, to 20 percent, for gout.  The 
veteran continues to appeal for a higher rating for gout, for 
service connection for a psychiatric condition, and for a 
TDIU rating.

In a statement submitted in June 2002, the veteran requested 
an unspecified hearing.  An RO hearing before a Decision 
Review Officer was scheduled for February 2003.  In January 
2003, the veteran requesting that his February 2003 RO 
hearing be cancelled and a Board videoconference hearing be 
scheduled instead.  In a subsequent statement submitted by 
the veteran's representative in March 2003, a desire for a 
Travel Board hearing was expressed.  To accord the veteran 
due process, the RO should clarify whether he wants a Travel 
Board hearing or a Board videoconference hearing, and then 
should schedule such a hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2002).    

Accordingly, the case is remanded for the following action:

The RO should contact the veteran and 
clarify whether he wants a Travel Board 
hearing or a Board videoconference 
hearing.  Following this, the RO should 
schedule the veteran for such a hearing 
with respect to his claims now on appeal.  
After appropriate action on this hearing 
request, the case should be returned to 
the Board, in accordance with appellate 
procedures.

	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


